DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9, and 17 recite “a second playback queue that is associated with a second playback device operating as part of a second media playback system.”  It is unclear what “operating” means in this context: whether this requires that the second playback queue is actively being played back on the second media playback system, or whether it is merely a queue – a list, under a broadest reasonable interpretation – that happens to be somehow associated with the second media playback system.  For the purposes of examination, the second meaning is used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4, 7, 9-12, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being obvious over Ferguson, US 2013/0073613 A1 (hereinafter “Ferguson”), in view of Miller, US 2007/0255752 A1 (hereinafter “Miller”).

As per claims 1, 9, and 17, Ferguson teaches:
cause a first playback device (Ferguson ¶ 0091), where portable media device 156 is the first playback device to be configured to:
operate as part of a first media playback system (Ferguson ¶¶ 0050, 0091), where a playlist is stored on the portable media device, wherein the first playback device is authorized to modify the media items in the first playback queue (Ferguson ¶ 0048), where the user may modify their own playlists;
receive a command to mirror a second playback queue that is associated with a second playback device operating as part of a second media playback system (Ferguson ¶ 0033), where subscribing is the command;
based on the command, receive, over a wide area network (WAN), information for retrieving one or more media items in the second playback queue (Ferguson ¶¶ 0050, 0091), where the copy of the playlist created by subscribing is transmitted to the portable media device over network 148, the claimed WAN, where the playlist is information for retrieving the media items; and
use the received information to retrieve, from a media service, the one or more media items in the second playback queue for playback (Ferguson ¶¶ 0062-69), where the content is retrieved from the host computer, the claimed media service, wherein the first playback device is not authorized to modify the media items in the second playback queue (Ferguson ¶ 0048), where a user may only edit their own playlists and not another user’s playlists.

Ferguson, however, does not explicitly teach:
the first playback device is configured for playback of media items in a first playback queue;
the first playback device is no longer configured for playback of the media items in the first playback queue; or
playing back the one or more media items in the second playback queue.

That is, although Ferguson teaches a device storing both playlists and songs in the playlist, Ferguson does not teach explicitly teach playing the songs using a playlist.

The analogous and compatible art of Miller, however, teaches playing back particular songs using a particular selected playlist from among a plurality of playlists, such that selecting the playlist configures the device for playback of the media items identified therein, which the media device subsequently performs (Miller ¶ 0061).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Miller with those of Ferguson to configure the playback device of Ferguson to play back songs from a particular playlist among the playlists in order to allow a user to control what songs are being played.

As per claims 2 and 10, the rejection of claims 1 and 9 is incorporated, and Ferguson further teaches:
causing the first playback device to be configured to:
before receiving, over the WAN, the information for retrieving one or more media items in the second playback queue, send a request to the second playback device to mirror the second playback queue (Ferguson ¶ 0033), where subscribing is the request.

As per claims 3, 11, and 18, the rejection of claims 1, 9, and 17 is incorporated, and Ferguson further teaches:
causing the first playback device to be configured to:
receive an indication that one of the one or more media item in the second playback queue has been modified by a computing device of the second media playback system (Ferguson ¶ 0033), where the subscribed-to playlist is modified; and
based on the indication, modify the information for retrieving the one or more media items in the second playback queue (Ferguson ¶ 0033), where the copy of the playlist stored in the user’s account is modified.

As per claims 4 and 12, the rejection of claims 1 and 9 is incorporated, and Ferguson further teaches:
the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to receive, over the WAN, information for retrieving one or more media items in the second playback queue comprise program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to receive, over the WAN, the information from one or more computing devices of the second media playback system (Ferguson ¶¶ 0062-69), where the host computer is both part of a first playback system comprising as well, e.g., the first user’s computer and the first user’s playback device, but also part of a second playback system comprising devices of a second user.

As per claims 7 and 15, the rejection of claims 1 and 9 is incorporated, and Ferguson further teaches:
causing the first playback device to be configured to:
determine that the first playback device has access to the one or more media items via the media service (Ferguson ¶ 0047), where verifying the user’s identity is the determining.

Claim(s) 5-6, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over Ferguson, US 2013/0073613 A1 (hereinafter “Ferguson”), in view of Miller, US 2007/0255752 A1 (hereinafter “Miller”), and further in view of Edelman et al., US 7,617,278 B1 (hereinafter “Edelman”).

As per claims 5, 13 and 19, the rejection of claims 1, 9 and 17 is incorporated, but Ferguson does not teach:
causing the first playback device to be configured to:
receive a second command, the second command indicating that the first playback device is to stop mirroring the second playback queue;
based on the second command, stop mirroring the second playback queue.

That is, although Ferguson describes subscribing to a playlist, Ferguson does not teach unsubscribing to a playlist.

The analogous and compatible art of Edelman, however, teaches unsubscribing to a playlist (Edelman 1:59-60).



Ferguson furthermore does not teach:
restoring a prior playback queue that is associated with the first playback device.

The analogous and compatible art of Miller, however, teaches playing back particular songs using a particular selected playlist from among a plurality of playlists, such that selecting the playlist configures the device for playback of the media items identified therein, which the media device subsequently performs (Miller ¶ 0061).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Miller with those of Ferguson to configure the playback device of Ferguson to play back songs from a particular playlist among the playlists in order to allow a user to control what songs are being played, such that the user is capable of selecting user #1’s personal playlist 136 after copy 138 of user #2’s personal playlist 142 no longer appears in user #1’s account due to the user unsubscribing.

As per claims 6, 14, and 20, the rejection of claims 5, 13, and 19 is incorporated, but Ferguson does not teach:
wherein the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to restore the prior playback queue that is associated with the first playback device comprise program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to restore the first playback queue such that the first playback device is configured for playback of the media items in the first playback queue.

The analogous and compatible art of Miller, however, teaches playing back particular songs using a particular selected playlist from among a plurality of playlists, such that selecting the playlist configures the device for playback of the media items identified therein, which the media device subsequently performs (Miller ¶ 0061).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Miller with those of Ferguson to configure the playback device of Ferguson to play back songs from a particular playlist among the playlists in order to allow a user to control what songs are being played, such that the user is capable of selecting user #1’s personal playlist 136 after copy 138 of user #2’s personal playlist 142 no longer appears in user #1’s account due to the user unsubscribing.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Ferguson, US 2013/0073613 A1 (hereinafter “Ferguson”), in view of Miller, US 2007/0255752 A1 (hereinafter “Miller”), and further in view of Moloney-Egnatios et al., US 2013/0024880 A1 (hereinafter “Moloney-Egnatios”).

As per claims 8 and 16, the rejection of claims 1 and 9 is incorporated, but Ferguson does not teach:
wherein, while the first playback device is mirroring the second playback queue, the first playback device is not authorized to control whether the first playback device plays, skips, or stops playback of the one or more items in the second playback queue.

The analogous and compatible art of Moloney-Egnatios, however, teaches preventing a playback device from skipping playback of an item in a playback queue (Moloney-Egnatios ¶ 0115).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Moloney-Egnatios with those of Ferguson to prevent a playback device from skipping a song in order to address business rules for content providers as in Moloney-Egnatios.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159